Filed 6/20/22 P. v. Sandoval CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079689

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. 16260-B)

HUGO I. MADRID SANDOVAL,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Imperial County, Poli
Flores, Jr., Judge. Reversed and remanded with directions.
         Christopher A. Reed, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene
Sevidal, and Randall D. Einhorn, Deputy Attorneys General, for Plaintiff and
Respondent.
         This is an appeal from an order denying appellant’s petition to vacate

his 1994 felony conviction under Penal Code 1 section 1473.7. Appellant


1        All further statutory references are to the Penal Code unless otherwise.
contends the trial court erred in applying the wrong standard for determining
whether appellant was reasonably diligent in first seeking relief in 2021.
Appellant also contends the court failed to understand the scope of its
discretion under the statute. The Attorney General properly concedes the
trial court erred and urges this court to reverse the order denying relief and
remand for further proceedings applying the proper standard.
      We addressed a similar issue in People v. Alatorre (2021) 70
Cal.App.5th 747, 765-766 (Alatorre). We will reverse the order denying the
petition under section 1473.7 and remand for a new hearing.
                FACTS AND PROCEDURAL BACKGROUND
      Given the Attorney General’s concession, the parties do not dispute the
factual or procedural background. We will adopt the statement of facts and
procedure set forth in the respondent’s brief.
      Appellant is a native and citizen of Mexico. On June 7, 1990, he
“entered [the United States] as an Immigrant.”
      On May 19, 1994, the Imperial County District Attorney filed a felony
complaint charging appellant with transportation/sale of a controlled
substance (cocaine) (Health & Saf. Code, § 11352, subd. (a); count 1),
possession for sale of a controlled substance (cocaine) (Health & Saf. Code,
§ 11351; count 2), and criminal conspiracy to commit a felony (Pen. Code,
§ 182; count 3). On September 1, 1994, appellant pled guilty to felony
possession for sale of a controlled substance (count 2) and was sentenced to a
suspended term of two years in state prison, five years formal probation, and
365 days in county jail.
      As a result of this conviction, on November 7, 1994, Immigration and
Naturalization Service initiated deportation proceedings against appellant,
charging him with deportability from the United States as an alien convicted


                                       2
of a violation of any law or regulation relating to a controlled substance
(former § 241(a)(2)(B)(i) of the Immigration and Nationality Act (INA)), and
as an alien convicted of an aggravated felony (§ 241(a)(2)(A)(iii) of the INA).
On March 31, 1995, appellant was ordered deported. On September 18, 1995,
his immigration appeal was dismissed.
      On August 25, 2021, appellant filed a motion to vacate his conviction
with the Superior Court of the State of California pursuant to sections 1016.5
and 1473.7. On September 22, 2021, the court denied appellant’s motion,
finding he did not exercise due diligence as required by both sections.
      On November 9, 2021, appellant filed a notice of appeal.
                                 DISCUSSION
      In Alatorre, supra, 70 Cal.App.5th 747, we considered a similar case in
which there was lengthy delay from the time of conviction and deportation
until the appellant sought relief. We discussed the standard for assessing
reasonable diligence under section 1473.7. There, we noted the court has
discretion to grant relief under the statute and that delay must be considered
in light of the operative date of that section and not from the date of
conviction or immigration action. Delay is a factor to be considered in light of
all the circumstances surrounding the petitioner’s efforts to have a conviction
vacated.
      As the parties argue here, the trial court appears to have applied the
wrong standard for determining reasonable diligence. It also appears the
court did not fully appreciate the scope of its discretionary authority under
section 1473.7.
                                   REMEDY
      In his opening brief, appellant requested reversal and remand for a
new hearing applying the proper standard. The Attorney General conceded


                                        3
error and also requested remand and a new hearing. In his reply brief,
appellant changed his request and now urges this court to simply grant his
motion to vacate the conviction and not remand for a new hearing. We
decline appellant’s belated request.
      The Attorney General was deprived of the opportunity to respond to the
new request. Further, the trial court decided the case on erroneous
procedural grounds. The court did not otherwise address the merits of the
request We think the prudent approach to the resolution of the pending
petition is to remand for a new hearing in light of our decision in Alatorre.
                                DISPOSITION
      The order denying appellant’s petition to vacate his conviction is
reversed. The matter is remanded to the superior court to conduct a new
hearing consistent with the views we expressed in Alatorre, supra, 70
Cal.App.5th 747.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




AARON, J.




                                       4